Case 19-65768-wlh      Doc 341    Filed 01/02/20 Entered 01/02/20 17:21:02            Desc Main
                                  Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                              )                CHAPTER 11
                                       )
   STAR CHAIN, INC., et al             )                19-65768-WLH
                                       )                (Jointly Administered)
                                       )
         Debtors.                      )
   ____________________________________)

                         OBJECTION TO CAPTAIN D’S NOTICE OF
                          TERMINATION OF AUTOMATIC STAY

            COMES NOW the Official Committee of Unsecured Creditors (the “Committee”) and

   files this objection (the “Objection”) to the Notice of Termination of Automatic Stay (the

   “Termination Notice”) filed by Captain D’s, LLC (“Captain D’s”) (docket no. 338). In support

   of this Objection, the Committee shows the Court as follows:

                                         BACKGROUND

            1.    The Court entered an order on December 6, 2019 regarding payment of amounts

   to Captain D’s moving forward (the “Order”) (docket no. 244). The Order specifically relates

   to Debtors US Star 6, LLC and US Star 41, LLC. The Order places tight deadlines on the

   payment of advertisement fees, co-op fees, and royalty fees. Specifically, the Order provides

   the foregoing are due: “on or before ten (10) days after the end of each 7-day period ending on

   Sunday of each week, provided that Captain D’s shall send an invoice to the Debtors for each

   period for the amounts due within four (4) business days after the end of each 7-day period.”

            2.    Creditors of the Debtors have a vested interest in assuring that Captain D’s is

   paid in a timely manner. Accordingly, as a part of the Order, Captain D’s was to provide

   Committee counsel invoices at the same time they were provided to the Debtors.             The
Case 19-65768-wlh       Doc 341    Filed 01/02/20 Entered 01/02/20 17:21:02             Desc Main
                                   Document     Page 2 of 6


Committee requested notice so that it could coordinate with the Debtors to assure timely

payments to Captain D’s.

       3.      The Order provides that if the Debtors fail to make a payment when due, then

Captain D’s may provide a notice of default. The Debtors then have five business days to

cure any defaults. In addition, the Order provides that if a second notice of default is filed

twice within a three-month period, then Debtors would not have an opportunity to cure the

second such default.

       4.      Captain D’s filed a first notice of default on December 27, 2019 (the “1st

Notice”). The 1st Notice covered amounts due on December 25, 2019. Captain D’s filed a

second notice of default on January 2, 2020 (the “2nd Notice”).        The 2nd Notice covered

amounts due on January 1, 2020.       In addition, on January 2, 2020, Captain D’s filed the

Termination Notice.

                                        OBJECTION

       5.      Rule 9006 is clear that if a period ends on a day that is Saturday, Sunday or a

legal holiday, the period runs until end of the next day that is not a Saturday, Sunday or legal

holiday. Fed. R. Bankr. P. 9006(a)(1)(C).      The amounts due under the 1st Notice and 2nd

Notice both came due on a legal holiday (Christmas Day and New Year’s Day respectively).

Accordingly, the time period within which to pay the amounts due under both the 1st Notice

and 2nd Notice rolled over until the next business day.

       6.      With respect to the 1st Notice, it is the Committee’s understanding that the

amounts due thereunder have been paid and were paid within the five day cure period under

the Order.




                                              -2-
Case 19-65768-wlh        Doc 341      Filed 01/02/20 Entered 01/02/20 17:21:02                 Desc Main
                                      Document     Page 3 of 6


          7.         With respect to the 2nd Notice, the amounts due thereunder were not even due

   when Captain D’s filed the 2nd Notice. The amounts in the 2nd Notice were due on January 1,

   2020. Pursuant to Rule 9006, because January 1, 2020 is a legal holiday, those amounts would

   not be due until January 2, 2020, the first business day following the holiday. It is the

   Committee’s understanding that the amounts listed under the 2nd Notice for US Star 41 were

   paid on January 2, 2020 when they were due.1 Accordingly, with respect to US Star 41, the

   2nd Notice is invalid. There has been no default with regard to the US Star 41 amounts.

          8.         As mentioned above, when Captain D’s sends invoices, they are required to

   copy the undersigned as Committee counsel. In the 2nd Notice, Captain D’s lists a total of 27

   invoices that remain unpaid. There is a serious issue, however, with Captain D’s billing. Of

   the 27 invoices listed in the 2nd Notice, the undersigned has only received notice of 12 of the

   invoices. In addition, four of the invoices are dated 12/22/2019, but were not sent until

   12/26/2019.       How can the Debtors be held to strict compliance, when Captain D’s is filing

   notice of default with regarding to invoices it has not sent? The invoices listed in the 2nd Notice

   are as follows:

               Invoice #                        Invoice Date                       Invoice Received
                173114                           12/20/2019                         Not Received
                173657                           12/20/2019                         Received 12/20
                174448                           12/22/2019                         Not Received
                173926                           12/22/2019                         Received 12/26
                174449                           12/22/2019                         Not Received
                173115                           12/20/2019                         Not Received
                173658                           12/20/2019                         Received 12/20
                174450                           12/22/2019                         Not Received
                173927                           12/22/2019                         Received 12/26
                174451                           12/22/2019                         Not Received
                173118                           12/20/2019                         Not Received
                173661                           12/20/2019                         Received 12/20
                174456                           12/22/2019                         Not Received

   1
          The Debtors are in discussions with Captain Ds regarding the future of US Star 6.

                                                       -3-
Case 19-65768-wlh       Doc 341    Filed 01/02/20 Entered 01/02/20 17:21:02              Desc Main
                                   Document     Page 4 of 6


             173930                       12/22/2019                    Received 12/26
             174457                       12/22/2019                    Not Received
             173659                       12/20/2019                    Received 12/20
             174452                       12/22/2019                    Not Received
             173928                       12/22/2019                    Received 12/26
             174453                       12/22/2019                    Not Received
             173660                       12/20/2019                    Received 12/20
             174454                       12/22/2019                    Not Received
             173929                       12/22/2019                    Received 12/26
             174455                       12/22/2019                    Not Received
             173662                       12/20/2019                    Received 12/20
             174458                       12/22/2019                    Not Received
             173931                       12/22/2019                    Received 12/26
             174459                       12/22/2019                    Not Received


       9.      The purpose of the Order was to give Captain D’s adequate protection that the

Debtors would make timely payments. Captain D’s cannot legitimately say that the Debtors

are not trying to pay them on time. It is the Committee’s understanding that there have been

numerous conversations between the Debtors and Captain D’s regarding the stores, payment

of invoices and related matters. In addition, it is the Committee’s understanding that the

Debtors have in fact overpaid Captain D’s on some prior invoices. Rather than use the

overpayment to offset future amounts due, Captain D’s elected to send a check back to the

Debtors for the overpayments. There is no legitimate reason to not hold the funds from the

overpayment and apply them to future invoices.

       10.     At this point, it is clear that Captain D’s is playing games with these Debtors.

Captain D’s is doing what it can to manufacture defaults so that it can take the Debtors’ stores

back. There can only be so many reasons for not holding the overpayment for future invoices.

It is hard to imagine a reason other than wanting to create a default unnecessarily.

       11.     The problem is, with regard to US Star 41, Captain D’s jumped the gun in order

to manufacture a default. Not only was the 2nd Notice sent a day too early, it also covers



                                              -4-
Case 19-65768-wlh         Doc 341      Filed 01/02/20 Entered 01/02/20 17:21:02           Desc Main
                                       Document     Page 5 of 6


   invoices that were never sent.2 With regard to US Star 41, the Committee believes that there

   is value in the franchises; value that can be realized for the benefit of unsecured creditors of

   US Star 41. Captain D’s is not living up to the spirit of the Court’s Order and is trying to

   manufacture defaults so that it can steal the value of the franchises to the detriment of

   unsecured creditors.

            12.     Captain D’s is not entitled to relief from stay with regard to the US Star 41

   stores. The amounts due under the 2nd Notice were not due until January 2, 2020 and the

   Debtors paid those amounts on January 2, 2020.

            WHEREFORE, for the foregoing reasons, the Committee objects to entry of any order

   that terminates the automatic stay with regarding to US Star 41.

   Submitted this 2nd day of January 2020.


                                                       MORRIS, MANNING & MARTIN, LLP

                                                       By:_/s/ Jason H. Watson____________
                                                          Frank W. DeBorde
                                                          Georgia Bar No. 215415
       3343 Peachtree Road, N.E.                          Jason H. Watson
       Suite 1600                                         Georgia Bar No. 741414
       Atlanta, Georgia 30326
       (404) 233-7000                                  Counsel for the Official Committee of Unsecured
                                                       Creditors




   2
            The Committee can only comments on the notices it received.

                                                       -5-
             Case 19-65768-wlh      Doc 341     Filed 01/02/20 Entered 01/02/20 17:21:02            Desc Main
                                                Document     Page 6 of 6



                                           CERTIFICATE OF SERVICE

                    This is to certify that I have on this day electronically filed the foregoing Objection

             using the Court’s CM/ECF filing system, which sends a notice of this filing and an

             accompanying link as service on all parties that have filed a notice of appearance in this case

             under the Court’s CM/ECF system, pursuant to BLR 5005-8.


                    This 2nd day of January 2020.
                                                           Respectfully submitted,

                                                           MORRIS, MANNING & MARTIN, LLP

                                                           By: /s/ Jason H. Watson
                                                              Jason H. Watson
                                                              Georgia Bar No. 741414




13145322–1
                                                           -6-
